Affirmed and Memorandum Opinion filed March 19, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00885-CV

                           LEZLEA ROSS, Appellant
                                        V.

               ST. LUKE'S EPISCOPAL HOSPITAL, Appellee

                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-75291

                 MEMORANDUM                     OPINION


      Appellant Lezlea Ross appeals from the trial court’s interlocutory order
dismissing her suit against appellee St. Luke’s Episcopal Hospital. The trial court
dismissed the suit because Ross failed to file an expert report as required by
Section 74.351 of the Texas Civil Practice and Remedies Code. See TEX. CIV.
PRAC. & REM. CODE ANN. § 74.351 (West 2011).
      The sole issue on appeal is whether Ross’s claim based on a slip and fall
occurring on the Hospital’s premises is a ―health care liability claim‖ (HCLC) to
which the expert-report requirement applies. Compelled by stare decisis, we hold
that this claim is an HCLC, and we affirm.

                                         BACKGROUND

      Ross slipped and fell in the lobby of St. Luke’s Episcopal Hospital after
visiting a patient.1        Ross brought this action against the Hospital and its
maintenance and training contractor, Aramark Management Services L.P.

      After the Texas Supreme Court decided Texas West Oaks Hospital, LP v.
Williams, 371 S.W.3d 171, 179–80 (Tex. 2012), the Hospital filed a motion to
dismiss because Ross did not file an expert report explaining how the Hospital had
breached a standard of care, or an expert report from a physician demonstrating
how said breach caused Ross an injury. The trial court granted the Hospital’s
motion, decreed that Ross’s claims against the Hospital were HCLCs subject to
Chapter 74, dismissed with prejudice Ross’s claims against the Hospital, and
ordered that Ross pay attorneys fees of $1,000. Ross filed a timely notice of
appeal from the trial court’s interlocutory order. See TEX. CIV. PRAC. & REM.
CODE ANN. § 51.014(a)(10) (West Supp. 2012).

                                            ANALYSIS

      In a single issue, Ross contends the trial court erred by granting the
Hospital’s motion to dismiss because her slip and fall claim is not an HCLC within
the meaning of Chapter 74.

      Ross was not a patient at the Hospital; she did not have a physician-patient
relationship with any health care provider at the Hospital. She was a visitor,

      1
          Ross testified by deposition that a man was buffing the lobby floor.

                                                 2
injured in the lobby of the Hospital. Yet, the Texas Supreme Court instructs that
these facts are irrelevant for purposes of determining whether Ross brings an
HCLC.2 Ross is a ―claimant.‖3

         The Hospital, a health care provider, is the defendant. The Hospital is a
defendant because of the condition of its floors in the lobby, not because of any act
or omission related to health care—unless the decision to have polished floors is
health care—which the Hospital does not allege here. Yet, the Texas Supreme
Court instructs that a connection between the act or omission and health care is
unnecessary for purposes of determining whether Ross brings an HCLC.4 An
allegation pertaining to safety, standing alone and broadly defined, is sufficient.5

         Ross likely never imagined that, under the Texas Supreme Court’s
construction, the plain language of the Texas Medical Liability Act would swallow
her garden-variety slip and fall case. But it has. And, having failed to file an
expert report as required by the Act, Ross owes the Hospital $1,000 in mandatory
fees.6

         Ross does not contest that an allegation that the floors are slippery is a
―safety‖-related claim. Ross does not attempt to remove her claim from the Texas

         2
          See Williams, 371 S.W.3d at 188–89 (citing TEX. CIV. PRAC. & REM. CODE ANN.
§ 74.001(a)(13) (West Supp. 2012)). ―[A] claim need not involve a patient-physician
relationship for it to be an HCLC.‖ Id. at 189.
         3
             See TEX. CIV. PRAC. & REM. CODE ANN. § 74.001(a)(2).
         4
          See Williams, 371 S.W.3d at 186 (allegations pertaining to safety need not be ―directly
related to health care‖).
         5
         See id. at 184 (holding that ―safety‖ in the context of the Act has the broadest meaning:
―untouched by danger; not exposed to danger; secure from danger, harm or loss‖ (quotations
omitted)).
         6
         See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(b)(1) (the trial court shall enter an
order that awards fees and costs). During oral argument, the Hospital withdrew its request for
fees on appeal.

                                                 3
Supreme Court’s construction of the requites of the Act: A claimant (plaintiff), a
defendant health care provider, and a harm or loss (safety). Ross argues simply
that this court should ignore Williams because to apply it demands that we affirm.
Because the result in this case is absurd, Ross urges, this court should resort to
TEX. GOV’T CODE ANN. § 311.021(3) (West 2005) (stating that the Legislature is
presumed to have intended a ―just and reasonable result‖), to disregard the Texas
Supreme Court decision on point. We are without such authority. See Lubbock
Cnty., Tex. v. Trammel’s Lubbock Bail Bonds, 80 S.W.3d 580, 585 (Tex. 2002) (―It
is not the function a court of appeals to abrogate or modify established precedent.
That function lies solely with this Court. Generally, the doctrine of stare decisis
dictates that once the Supreme Court announces a proposition of law, the decision
is considered binding precedent.‖ (citations omitted)).

         Thus, we must overrule her sole issue.

                                        CONCLUSION

         Having overruled Ross’s sole issue on appeal, we affirm the trial court’s
order.


                                  /s/             Sharon McCally
                                                  Justice

Panel consists of Justices Brown, Christopher, and McCally. (Brown, J.,
concurring without opinion).




                                            4